TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 1, 2021



                                    NO. 03-21-00084-CV


                                       D. R., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
            BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                    AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order terminating parental rights signed by the trial court on

February 8, 2021. Having reviewed the record and the parties’ arguments, the Court holds that

there was no reversible error in the order. Therefore, the Court affirms the trial court’s order

of termination. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.